Citation Nr: 0600947	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for alleged additional disability as a 
residual of a total right knee replacement surgery performed 
at a Department of Veterans Affairs medical facility in July 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2005, the veteran testified at a travel board 
hearing at the RO conducted by the undersigned Veterans Law 
Judge.  Subsequently, his appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

Subsequent to the RO's February 2004 denial of his claim for 
nonservice-connected pension, the veteran again submitted a 
claim for pension in June 2004.  Further, a review of the 
record indicates that the veteran has repeatedly raised the 
issue of entitlement to benefits from 1979 to 1994.  The RO 
has not addressed the veteran's contentions regarding this 
matter.  Therefore these matters are referred to the RO for 
initial development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a careful review of the claims folders, the Board finds 
that the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 must be remanded for further 
action.

The veteran is essentially claiming that as a result of his 
July 2000 VA total knee replacement surgery and subsequent 
treatment, his right knee condition is worse with increased 
symptoms including excruciating pain and reduced function.  
He has repeatedly contended that he was not advised of the 
possible risks and consequences of the surgery prior to his 
operation.

The evidentiary record reveals that the veteran was 
hospitalized for an extensive period by VA after his July 
2000 total knee replacement surgery for several complications 
unrelated to his knee.  Although the operation report, 
discharge summary and numerous progress reports are of 
record, associated consent forms have not been associated 
with the claims folders.  Likewise, considering the veteran's 
lengthy hospitalization, there may be further relevant 
treatment records during this period that have not been 
associated with the claims files.  Thus, the RO should 
attempt to obtain any such records and the actions taken 
should be documented for the record.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

During the December 2005 travel board hearing, the veteran's 
representative asked that, if any quality assurance records 
relevant to the veteran's claim exist, that they be obtained 
and considered.  However, such records are protected from 
disclosure by 38 U.S.C.A. § 5705(a) and will not be sought on 
remand.

Although the August 2002 VA examiner opined that the 
complications suffered by the veteran subsequent to the July 
2000 total knee replacement surgery were due to vascular 
insufficiency from hypotension and coronary artery disease 
and from infection and not likely the result of negligence, 
the examiner did not address the veteran's contentions of 
additional right knee symptoms.  Both the August 2002 VA 
examination report and a subsequent private October 2002 
evaluation show significant limitation of right knee motion 
not evident in VA treatment records prior to the July 2000 
surgery.  Moreover, the October 2002 evaluation also notes 
muscle atrophy and shows an impression of painful right knee 
with arthrofibrosis and contracture.  The Board finds that 
additional medical examination and opinion is necessary to 
address the veteran's contentions regarding his current right 
knee disability.

In view of the above, this matter is REMANDED for the 
following actions:

1.  The RO should contact the VA Medical 
Center in West Palm Beach, Florida, and 
request all available medical records 
pertaining to the veteran's July 13, 2000 
total right knee replacement surgery and 
subsequent hospitalization in question, 
including, but not limited to, any 
nursing records and consent forms 
pertaining to the total knee replacement 
surgery.  Any records obtained should be 
associated with the claims folders.  If 
no such records are available, this 
should be so reported in the record.

2.  Thereafter, the RO should schedule 
the veteran for an orthopedic VA 
examination to determine the nature and 
extent of his right knee disability 
status post the July 2000 total knee 
replacement surgery.  The VA physician 
should review the entire claims folders 
and express opinions, including the 
degree of probability expressed in terms 
of is it at least as likely as not (i.e., 
is there at least a 50 percent 
probability), regarding the following 
questions:

(a)  Does the veteran have additional 
right knee disability (claimed as 
excruciating pain, stiffness and reduced 
range of motion, contracture and muscle 
atrophy) due to the July 13, 2000 total 
knee replacement surgery and subsequent 
VA medical treatment?

If the VA medical examiner concludes that 
it is at least as likely as not that the 
veteran suffers from additional right 
knee disability related to the July 2000 
VA surgery, he or she should respond to 
the following:

(b)  is the additional disability due to:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment; or

(2) from an event not reasonably 
foreseeable.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician.  The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Thereafter, the RO should consider 
any additional evidence and readjudicate 
the veteran's claim for § 1151 benefits 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of the 
appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

